Final decree affirmed with costs of appeal. The defendants appeal from a final decree ordering them to convey to the plaintiffs a lot and the house thereon subject to certain adjustments reflecting the facts as found in a master’s report. No appeals were taken by the defendants from an interlocutory decree overruling the defendants’ exceptions to and confirming the report or from the denial of a motion to strike out portions of the master’s report and to recommit it. We are thus concerned only with whether the findings of the master are mutually inconsistent or plainly wrong, Flynn v. Korsack, 343 Mass. 15, 17, and whether the decree is within the scope of the pleadings and has support in the facts found. Regan v. Tierney, 306 Mass. 168, 170. The record discloses no error in these respects. Argument by the defendants that there was no writing relative to the sale of the house and lot as required by G. L. e. 259, § 1, fails in that the plaintiffs gave the defendants a down payment on the premises, made substantial improvements to it after moving in, and sold their prior residence, all of which constituted sufficient part performance to estop the defendants from effectively pleading the statute. Glass v. Hulbert, 102 Mass. 24, 43. Fisher v. MacDonald, 332 Mass. 727, 729.